DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 8/8/2022 has been entered.  Claims 1-19 and 24-25 are pending in the application.  Claims 20-23 are cancelled.  Claim 25 is new.  The amendments to the claims overcome each and every objection previously set forth in the Non-Final Office Action mailed on 5/9/2022.

Claim Objections
Claim 25 is objected to because of the following informalities:  
-Claim 25, line 2: please add a period to the end of “cavity”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Redmond et al. (US 4,904,236 A).
Regarding claim 1, Redmond discloses a check valve (see Figs. 9-10), comprising:
	an upper housing (housing 112) defining an inlet (fluid inlet 114) of the check valve (see Figs. 9-10);
	a lower housing (web portion 130) defining an outlet (fluid outlet 116) of the check valve (see Figs. 9-10);
	a cavity (space for fluid flow between fluid inlet 114 and fluid outlet 116) interposed between and defined by the upper (housing 112) and lower (web portion 130) housings for fluidly connecting the inlet (fluid inlet 114) and the outlet (fluid outlet 116); and
	a valve member (valve member 120) mounted in the cavity (space for fluid flow between fluid inlet 114 and fluid outlet 116) to selectively permit fluid flow in a first direction (from fluid inlet 114 to fluid outlet 116), and prevent fluid backflow in a second direction (from fluid outlet 116 to fluid inlet 114) opposite to the first direction (from fluid inlet 114 to fluid outlet 116) (see col. 7 lines 35-45), the valve member (valve member 120) comprising a valve body (valve element 124) and a valve stem portion (valve stem 122 and member 152) extending axially through opposing surfaces of the valve body (valve element 124) along a central axis (axis through valve stem 122 and member 152) of the valve body (valve element 124) (see Figs. 9-10), wherein an entire outer circumferential perimeter of the valve body (valve element 124) does not engage against any of the upper (housing 112) and lower (web portion 130) housings when an upstream pressure is applied to the valve member (valve member 120) and when a downstream pressure is applied to the valve member (valve member 120) (see annotated Fig. 9 below, the outer circumferential perimeter of valve element 124 does not touch housing 112 or web portion 130 when valve is open or closed).

    PNG
    media_image1.png
    565
    669
    media_image1.png
    Greyscale


Regarding claim 5, Redmond discloses the check valve of claim 1, wherein: 
	the lower housing (web portion 130) comprises a support portion (central bore 134) disposed in the cavity (space for fluid flow between fluid inlet 114 and fluid outlet 116) at a central portion thereof (see Figs. 9-10), a central axis (central axis through central bore 134) of the support portion (central bore 134) being aligned with a central longitudinal axis of the check valve (see Figs. 9-10); and
	the valve member (valve member 120) is configured to be mounted and supported on the support portion (central bore 134) (see Figs. 9-10, col. 8 lines 18-29).

	Regarding claim 6, Redmond discloses the check valve of claim 1, wherein:
	the upper housing (housing 112) comprises an internal surface (inside surfaces of housing 112) and an external surface (outside surfaces of housing 112), the internal surface (inside surfaces of housing 112) including an upstream internal surface (inside surfaces of housing 112 upstream of valve member 120) and a downstream internal surface (inside surfaces of housing 112 downstream of valve member 120); and
	the downstream internal surface (inside surfaces of housing 112 downstream of valve member 120) of the upper housing (housing 112) includes a projection (valve seat 136) extending into the cavity (space for fluid flow between fluid inlet 114 and fluid outlet 116), the projection (valve seat 136) being circularly disposed about a central axis of the valve member (valve member 120) (see Figs. 9-10).

	Regarding claim 7, Redmond discloses the check valve of claim 6, wherein:
	a sealing surface (surface of valve seat 136) is defined at a distal end of the projection (valve seat 136); and
	in a closed state (see Fig. 9), the valve member (valve member 120) is configured to contact the sealing surface (surface of valve seat 136) to limit fluid flow past the sealing surface (surface of valve seat 136) (see Fig. 9, col. 7 lines 35-42, col. 8 lines 30-37).

	Regarding claim 8, Redmond discloses the check valve of claim 7, wherein:
	when an upstream pressure is applied to the valve member (valve member 120), the valve member (valve member 120) is configured to deflect away from the sealing surface (surface of valve seat 136) to fluidly communicate the inlet (fluid inlet 114) and the cavity (space for fluid flow between fluid inlet 114 and fluid outlet 116) (see Fig. 10, col. 7 lines 35-42); and
	when the downstream pressure is applied to the valve member (valve member 120), the valve member (valve member 120) is configured to deflect towards the sealing surface (surface of valve seat 136) to block the fluid communication between the inlet (fluid inlet 114) and the cavity (space for fluid flow between fluid inlet 114 and fluid outlet 116), and restrict backflow of the fluid from the outlet (fluid outlet 116) to the inlet (fluid inlet 114) (see Figs. 9-10, col. 7 lines 35-42, col. 1 line 67 – col. 2 line 2).

	Regarding claim 24, Redmond discloses the check valve of claim 1, wherein a fluid flow path extends between the outer circumferential perimeter of the valve member (valve member 120) and an inner peripheral surface of the cavity (space for fluid flow between fluid inlet 114 and fluid outlet 116) (see Fig. 10, arrows show the fluid flow path).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Redmond et al. (US 4,904,236 A), as applied to claim 1 above, in view of Brignola (US 4,244,378 A).
Regarding claim 2, Redmond discloses the check valve of claim 1.  However, Redmond fails to state a plurality of feet extending longitudinally from the outer circumferential perimeter of the valve body.
Brignola teaches a check valve (see Fig. 4-7) having a plurality of feet (legs 42) extending longitudinally from an outer circumferential perimeter of the valve body (valve element 28).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the check valve of Redmond to include the plurality of feet of Brignola on the right surface of the valve element 124 of Redmond in order for the feet to aid in pressing the valve of Redmond against the sealing surface to maintain a good sealing engagement (see Brignola col. 5 lines 26-33).

Regarding claim 3, modified Redmond teaches the check valve of claim 2 substantially as claimed.  Brignola further teaches that adjacent pairs of the plurality of feet (legs 42 of Brignola incorporated onto the valve body of Redmond — see modifications to claim 2 above) each define a recessed flow portion through which fluid entering the cavity (valve chamber 26 of Brignola) flows from the upper housing (outer section 24b) into the lower housing (inner section 24a) (as shown in Fig. 5 of Brignola).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Redmond et al. (US 4,904,236 A), as applied to claim 1 above, in view of Carmody et al. (US 2015/0352349 A1).
Regarding claim 4, Redmond discloses the check valve of claim 1.  However, Redmond fails to state a filter member coupled to an inner surface of the upper housing, the filter member being disposed upstream of the valve member.
Carmody teaches a check valve (see Fig. 3-4) further comprising a filter member (filter medium 102) coupled to an inner surface (bore 64) of the upper housing (entrance housing section 60), the filter member (filter medium 102) being disposed upstream of the valve member (elastomeric membrane 80).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the check valve of Redmond to include the upstream filter of Carmody in order to prevent contaminants from interfering with the sealing of the check valve (see Carmody par. [0008]).

Claims 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over LeFevre (US 4,103,686 A) in view of Mijers et al. (US 2016/0129181 A1).
Regarding claim 9, LeFevre discloses a check valve (valve V, see Figs. 2-5), comprising: 
	an upper housing (inlet body portion 10) defining an inlet (inlet passageway 15) of the check valve (valve V);
	a lower housing (outlet body portion 11) axially coupled to the upper housing (inlet body portion 10) and comprising an outlet (outlet end 25) of the check valve (valve V);
	a cavity (valve chamber 16) interposed between and defined by the upper (inlet body portion 10) and lower (outlet body portion 11) housings for fluidly connecting the inlet (inlet passageway 15) and the outlet (outlet end 25) (see Fig. 2, col. 3 lines 55-59); and
	a flexible valve member (valve disc 20, see col. 5 lines 14-20) mounted in the cavity (valve chamber 16) to selectively permit fluid flow in a first direction (from inlet passageway 15 to outlet end 25), and to prevent fluid backflow in a second direction (from outlet end 25 to inlet passageway 15) opposite to the first direction (from inlet passageway 15 to outlet end 25) (see Figs. 4-5, valve is open for fluid flow in Fig. 4 and closed in Fig. 5, col. 4 lines 33-48), the flexible valve member (valve disc 20) comprising a body (body of valve disc 20) having an outer circumferential perimeter (see Figs. 2-5), wherein, in a first position (Fig. 5) of the flexible valve member (valve disc 20), a central axis of the flexible valve member (valve disc 20) is axially aligned with a central longitudinal axis of the check valve (valve V) (see Fig. 5), and in a second position (Fig. 4) of the flexible valve member (valve disc 20), the flexible valve member (valve disc 20) is laterally displaced such that the central axis of the flexible valve member (valve disc 20) is misaligned with the central longitudinal axis of the check valve (see Fig. 4).
	However, LeFevre fails to state a plurality of longitudinally extending feet extending from upper and lower surfaces of the body and forming at least a portion of the outer circumferential perimeter of the body.
	Mijers teaches a check valve (see Figs. 3-5) wherein a plurality of longitudinally extending feet (crenellated flanges 43) extend from upper and lower surfaces of the body (support structure 45) and form at least a portion of the outer circumferential perimeter of the body (support structure 45) (see Figs. 3-5).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the check valve of LeFevre to include a plurality of longitudinally extending feet extending from upper and lower surfaces of the body and forming at least a portion of the outer circumferential perimeter of the body, as taught by Mijers, in order to allow for a smaller area of fluid flow through the valve around the feet while positioning the valve member within the chamber (see Mijers par. [0049]).

	Regarding claim 25, modified LeFevre teaches the check valve of claim 9 substantially as claimed.  LeFevre further teaches wherein a fluid flow path extends between the outer circumferential perimeter of the valve member (valve disc 20) and an inner peripheral surface of the cavity (valve chamber 16) (see Fig. 4, fluid flows from inlet passageway 15, around valve disc 20 within chamber 16 as shown in Fig. 4, and through outlet end 25) (see col. 4 lines 33-48).

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over LeFevre (US 4,103,686 A) in view of Mijers et al. (US 2016/0129181 A1), as applied to claim 9 above, further in view of Carmody et al. (US 2015/0352349 A1).
Regarding claim 10, modified LeFevre teaches the check valve of claim 9 substantially as claimed. LeFevre further teaches wherein:
the upper housing (inlet body portion 10) comprises an internal surface (internal surfaces of inlet body portion 10) and an external surface (external surfaces of inlet body portion 10), the internal surface (internal surfaces of inlet body portion 10) including an upstream internal surface (internal surfaces within inlet passageway 15) and a downstream internal surface (valve seat 19).
However, modified LeFevre fails to state that the upstream internal surface comprises a plurality of longitudinally extending ribs, the longitudinally extending ribs being radially spaced apart on the upstream internal surface about a central longitudinal axis of the check valve, and protruding radially inward from the upstream internal surface.
Carmody teaches a check valve (see Fig. 8-9) wherein the upstream internal surface comprises a plurality of longitudinally extending ribs (elements 120 of grid 116), the longitudinally extending ribs being radially spaced apart on the upstream internal surface about a central longitudinal axis of the check valve (see Fig. 8-9), and protruding radially inward from the upstream internal surface (see Fig. 8-9).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the upstream internal surface of modified LeFevre to include the ribs of Carmody in order to allow for the application of a filter medium which prevents contaminants from interfering with sealing of the check valve (see Carmody paragraph [0008]).

Regarding claim 11, modified LeFevre teaches the check valve of claim 10 substantially as claimed. However, modified LeFevre as modified above fails to state a filter member mounted in the upper housing and disposed between the longitudinally extending ribs and the flexible valve member.
Carmody further teaches a filter member (filter medium 102) mounted in the upper housing (entrance housing section 60) and disposed between the longitudinally extending ribs (elements 120 of grid 116) and the flexible valve member (elastomeric membrane 80).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper housing of modified LeFevre to include the filter member of Carmody in order to prevent contaminants from interfering with sealing of the check valve (see Carmody par. [0008]).

Regarding claim 12, modified LeFevre teaches the check valve of claim 11 substantially as claimed. Carmody further teaches that the filter member (filter medium 102 of Carmody — see modifications to claim 11 in view of Carmody above) is positioned spaced apart from and disposed with a gap between the filter member (filter medium 102 of Carmody) and distal ends of the longitudinally extending ribs (elements 120 of grid 116 of Carmody — see modifications of claim 10 in view of Carmody above) to maximize surface area for fluid flow from the inlet to the cavity (cavity 76 of Carmody).

Regarding claim 13, modified LeFevre teaches the check valve of claim 11 substantially as claimed, wherein LeFevre further teaches that:
the downstream internal surface (valve seat 19) of the upper housing includes a projection (valve seat 19 projects into valve chamber 16) extending into the cavity (valve chamber 16), the projection (valve seat 19 projects into valve chamber 16) being circularly disposed about the central axis of the flexible valve member (valve disc 20, see Figs. 4-5), and a distal end of the projection (valve seat 19 projects into valve chamber 16) defining a sealing surface (see col. 4 lines 43-48); and
in a closed state (see Fig. 5), the valve member (valve disc 20) is configured to contact the sealing surface (see col. 4 lines 43-48) to limit fluid flow past the sealing surface (see Fig. 5, col. 4 lines 43-48).

Regarding claim 14, modified LeFevre teaches the check valve of claim 13 substantially as claimed, wherein LeFevre further teaches that:
when a downstream pressure is applied to the valve member (valve disc 20), the valve member (valve disc 20) is configured to deflect towards the sealing surface (see Fig. 5, col. 4 lines 43-48) to block fluid communication between the inlet (inlet passageway 15) and the cavity (valve chamber 16), and restrict backflow of the fluid from the outlet (outlet end 25) to the inlet (inlet passageway 15) (see Fig. 5, col. 4 lines 43-48).
However, modified LeFevre as modified above fails to explicitly state that the longitudinally extending ribs are configured to support the valve member and to limit an extent to which the valve member stretches the filter member when the valve member is subjected to excessive back pressure.
Carmody further teaches that the longitudinally extending ribs (elements 120 of grid 116) are configured to support the valve member (elastic membrane 80) and to limit an extent to which the valve member (elastomeric membrane 80) stretches the filter member (filter medium 102) when the valve member (elastomeric membrane 80) is subjected to excessive back pressure (note: valve member 80 would not be able to deflect past ribs or filter even with excessive back pressure due to valve seal 86 of filter component 124).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the check valve of modified LeFevre to include the longitudinally extending ribs of Carmody in order to allow for the application of a filter medium which prevents contaminants from interfering with sealing of the check valve (see Carmody paragraph [0008]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over LeFevre (US 4,103,686 A) in view of Mijers et al. (US 2016/0129181 A1), as applied to claim 9 above, further in view of Atkinson et al. (US 5,992,462 A).
Regarding claim 15, modified LeFevre teaches the check valve of claim 9 substantially as claimed. LeFevre further teaches wherein the valve member (valve disc 20) comprises a valve body (body of valve disc 20, see Figs. 4-5).
However, modified LeFevre fails to state that the valve member comprises a stem portion extending through a central axis of the valve body for supporting the valve member in the lower housing.
Atkinson teaches a check valve (see Fig. 1-3) wherein the valve member (valve member 20) comprises a stem portion (protrusions 80/82 and valve supports 30/66) extending through a central axis of the valve body (body of valve member 20) for supporting the valve member (valve member 20) in the lower housing (cap portion 14).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve body of modified LeFevre to include the stem portion of Atkinson in order to aid in properly positioning the valve member in contact with the sealing surface (see Atkinson col. 4 lines 55-64).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over LeFevre (US 4,103,686 A) in view of Mijers et al. (US 2016/0129181 A1), as applied to claim 9 above, further in view of Heller (CH 524090 A).
Regarding claim 16, modified LeFevre teaches the check valve of claim 9 substantially as claimed. However, modified LeFevre fails to state that each of the longitudinally extending feet comprises at least one curved friction rib extending radially outward from an outer surface of a respective longitudinally extending foot of the plurality of longitudinally extending feet.
Heller teaches a check valve comprising at least one curved friction rib (stiffeners 13) extending radially outward from an outer surface of the outer circumferential edge of the body (see Fig. 3).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the longitudinally extending feet (which already define the outer circumferential edge of the body) of modified LeFevre to include at least one curved friction rib as taught by Heller in order to guide the check valve with its axial movements within the cavity (see translation of Heller page 3 lines 100-112).

Regarding claim 17, modified LeFevre teaches the check valve of claim 16 substantially as claimed. LeFevre further teaches that when a central axis of the valve member (valve disc 20) is misaligned with the central longitudinal axis of the check valve (see Fig. 4) such that the valve member (valve disc 20) contacts an internal surface of the upper housing (inlet body portion 10) and the check valve is in a closed state (see Fig. 5), a surface area of contact of the valve member (valve disc 20) with the internal surface of the upper housing (inlet body portion 10) is limited to a surface area of the at least one friction rib (stiffener 13 of Heller - see modifications of claim 16 in view of Heller above) contacting the internal surface.

Regarding claim 18, modified LeFevre teaches the check valve of claim 17 substantially as claimed. Heller further teaches that the at least one friction rib (stiffener 13 of Heller - see modifications of claim 16 in view of Heller above) contacting the internal surface of the upper housing comprises a maximum of two friction ribs (see Heller Fig. 3, since the valve chamber is circular, only 1-2 stiffeners 13 would contact the chamber at a time).

Regarding claim 19, modified LeFevre teaches the check valve of claim 16 substantially as claimed. LeFevre further teaches that when a central axis of the valve member (valve disc 20) is misaligned with the central longitudinal axis of the check valve (see Fig. 4) such that the valve member (valve disc 20) contacts an internal surface of the upper housing (inlet body portion 10) and the check valve is in an open state (see Fig. 4) with fluid flowing from the inlet (inlet passageway 15) towards the outlet (outlet end), the curved friction ribs (stiffeners 13 of Heller - see modifications of claim 16 in view of Heller above) are displaced to follow a radial curved trajectory path away from the internal surface of the curved rib (stiffeners 13 of Heller - see modifications of claim 16 in view of Heller above) to further separate the valve from the internal surface of the upper housing (note: the Examiner interprets this to mean that the curved ribs (stiffeners 13 of Heller) would be pointing upward and away from the outlet to aid in the deflection toward the outlet).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amendment to claim 1 changes the scope of the claim.
Applicant’s arguments, see Remarks, filed 8/8/2022, with respect to the rejection(s) of claim(s) 9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783